DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Applicant’s Arguments/Remarks filed on March 8, 2022.

Drawings
3.	The drawings were received on July 9, 2018.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1 and 9-27 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1 and 9-27, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A vehicle main electric motor comprising: 
 	an electric motor to drive a vehicle; 
 	a fan attached to a rotation shaft of the electric motor, to rotate with rotation of the rotation shaft; 

 	an air intake port cover comprising an opening part configured to intake air in a direction perpendicular to a travel direction of the vehicle, and forming an air flow channel from the opening part to the air intake port, wherein 
 	the air intake port cover comprises: 
 	(i) a guide plate to guide air inflowing from the opening part to the portion configured to face the vehicle body within an outer perimeter surface of the air intake port cover parallel to the travel direction in the inside of the air flow channel by blocking the space between the opening part and the air intake port to leave an air flow path Attorney Docket No. between the guide plate and a portion of the air intake port cover facing the vehicle body within the outer perimeter surface, 
 	(ii) a discharge port formed in the outer perimeter surface of the air intake port cover to discharge foreign matter included in the air inflowing from the opening part and guided by the guide plate to an outside of the housing, and 
 	(iii) a discharge port cover covering the discharge port, separating the discharge port and the air intake port from each other, and leaving an air flow path from the opening part to the discharge port.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838